Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. EP 1655698) filed in EPO on 15 Feb 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 Aug 2018, 30 Sep 2020, and 17 Feb 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.
Drawings
The drawings are objected to because of following informalities: 
Fig. 1-4 and 6-8 include boxes with no descriptive text labels; and
Fig. 5a-d include graphs with no axis labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Remove unnecessary commas after “a motion-artifact removal unit”, “a reconstruction unit”, and “a beat analysis unit” in claim 1;
“using the motion sensor data and to provide artifact-removed physiological sensor data;” should read “using the motion sensor data, and to provide artifact-removed physiological sensor data;” (claim 1);
“to receive the artifact-removed physiological sensor data and to decompose the artifact-removed physiological sensor data” should read “to receive the artifact-removed physiological sensor data, [[and]] to decompose the artifact-removed physiological sensor data” (claim 1); and
Remove unnecessary commas after “an emitter unit” and “a sensor unit” in claim 12.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “a motion-artifact removal unit, configured to receive the sensor data, to apply a motion-artifact-removal algorithm to the physiological sensor data using the motion sensor data and to provide artifact-removed physiological sensor data.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 11, lines 11-17) The computer which executes the computer program may for instance be a data processing device in the form of a microcontroller or microprocessor. The computer can be a computer watch device. In another embodiment, the computer forms an integrated part of a hospital computer system. In yet another embodiment, the computer is integrated into a medical device and the computer program comprises program code means for determining further vital sign information, such as respiratory rate, blood pressure, blood volume fraction and oxygen saturation from the sensor data received by the device.
For purposes of the examination, examiner will interpret “a motion-artifact removal unit” as a computer, a microprocessor, or equivalents thereof.
Claim 1 recites the limitation “a reconstruction unit, configured to receive the artifact-removed physiological sensor data and to decompose the artifact-removed physiological sensor data into a plurality of artifact-removed physiological sensor data components with associated component amplitudes, and to provide reconstructed heart beat component data as a combination of a component subset of at least two of the artifact-removed physiological sensor data components of highest component amplitudes.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 11, lines 11-17) The computer which executes the computer program may for instance be a data processing device in the form of a microcontroller or microprocessor. The computer can be a computer watch device. In another embodiment, the computer forms an integrated part of a hospital computer system. In yet another embodiment, the computer is integrated into a medical device and the computer program comprises program code means for determining further vital sign information, such as respiratory rate, blood pressure, blood volume fraction and oxygen saturation from the sensor data received by the device.
For purposes of the examination, examiner will interpret “a reconstruction unit” as a computer, a microprocessor, or equivalents thereof.
Claim 1 recites the limitation “a beat analysis unit, configured to receive the reconstructed heart beat component data, to determine an interbeat interval from the heart beat component data as the heart rate information and to provide a heart rate information signal based on the determined heart rate information.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 11, lines 11-17) The computer which executes the computer program may for instance be a data processing device in the form of a microcontroller or microprocessor. The computer can be a computer watch device. In another embodiment, the computer forms an integrated part of a hospital computer system. In yet another embodiment, the computer is integrated into a medical device and the computer program comprises program code means for determining further vital sign information, such as respiratory rate, blood pressure, blood volume fraction and oxygen saturation from the sensor data received by the device.
For purposes of the examination, examiner will interpret “a beat analysis unit” as a computer, a microprocessor, or equivalents thereof.
Claim 12 recites the limitation “a sensor unit, which is configured to ascertain and provide at its output physiological sensor data that is indicative of an amount of electromagnetic radiation reflected from or transmitted through a sensed region of the subject of interest as a function of time in at least one spectral channel and that includes the heart beat component and at least one motion artifact component, and to ascertain motion sensor data that is indicative of a velocity or an acceleration of the sensed region as a function of time.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 and dependent claim 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 11, lines 11-17) The computer which executes the computer program may for instance be a data processing device in the form of a microcontroller or microprocessor. The computer can be a computer watch device. In another embodiment, the computer forms an integrated part of a hospital computer system. In yet another embodiment, the computer is integrated into a medical device and the computer program comprises program code means for determining further vital sign information, such as respiratory rate, blood pressure, blood volume fraction and oxygen saturation from the sensor data received by the device.
For purposes of the examination, examiner will interpret “a sensor unit” as a computer, a microprocessor, or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a motion-artifact removal unit, configured to receive the sensor data.” The antecedent basis for “the sensor data” is not clear. It is unclear whether “the sensor data” is referring to: a) “time-dependent sensor data” recited in claim 1; b) “motion sensor data” recited in claim 1; c) sensor data; or d) otherwise. Claims 2-13 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a motion-artifact removal unit, configured to receive the time-dependent sensor data.”
Claim 2 recites the limitation “wherein the data processing device is further configured to determine from the motion sensor data or to receive a motion level indicator indicative of whether a motion level derived from a current amount of velocity or acceleration of the sensed region of the subject of interest exceeds a predetermined motion level threshold.” It is unclear what structure within the device claim is performing the functional limitation “to determine from the motion sensor data or to receive a motion level indicator indicative of whether a motion level derived from a current amount of velocity or acceleration of the sensed region of the subject of interest exceeds a predetermined motion level threshold.”
Claim 2 recites the limitation “wherein the beat analysis unit is further arranged and configured only as long as according to the motion level indicator the motion level does not exceed a predetermined motion level threshold, to receive the physiological data and to determine the interbeat interval from only the physiological sensor data.” It is unclear what “configured only as long as according to the motion level indicator the motion level does not exceed a predetermined motion level threshold, to receive the physiological data and to determine the interbeat interval from only the physiological sensor data” means. In particular, it is unclear what is considered being “configured only as long as according to the motion level indicator the motion level does not exceed a predetermined motion level threshold.” Additionally, the limitation recites “determine the interbeat interval from only the physiological sensor data,” and it is unclear whether the interbeat interval being determined from only the physiological sensor data is inclusive or exclusive among other conditions. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the beat analysis unit is further arranged and configured to receive the physiological data and to determine the interbeat interval from the physiological sensor data when the motion level does not exceed a predetermined motion level threshold.” 
Claims 3-6 recite “The data processing device according to claim 1 (or 3), which is configured to …” It is unclear what structure within the device claim is performing the functional limitations recited in claims 3-6. 
Claims 4-5 recite the limitation “the time dependent motion sensor data.” The antecedent basis for the limitation is unclear. It is unclear whether limitation is referring to: a) “time-dependent sensor data” recited in claim 1; b) “motion sensor data” recited in claim 1; c) time dependent motion sensor data; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “time dependent motion sensor data.”
Claim 7 recites the limitation “a total number of the artifact-removed physiological sensor data components.” The antecedent basis for “the artifact-removed physiological sensor data components” is not clear. It is unclear whether “the artifact-removed physiological sensor data components” is referring to: a) all of “a plurality of artifact-removed physiological sensor data components” recited in claim 1; b) some of “a plurality of artifact-removed physiological sensor data components” recited in claim 1; c) “at least two of the artifact-removed physiological sensor data components of highest component amplitudes” recited in claim 1; d) artifact-removed physiological sensor data components; or e) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a total number of artifact-removed physiological sensor data components.”
Claim 7 recites the limitation “the  modeling component subset.” There is insufficient antecedent basis for the limitation. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “modeling component subset.”
Claim 8 recites the limitation “the sets of motion reference data.” The antecedent basis for the limitation is not clear. It is unclear whether the limitation is referring to: a) all of “at least two different sets of motion reference data” recited in claim 8; b) some of “at least two different sets of motion reference data” recited in claim 8; c) sets of motion reference data; or d) otherwise. Claim 9 inherits the deficiency by the nature of its dependency on claim 8. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “sets of motion reference data.”
Claim 11 recites the limitation “the artifact-removed physiological sensor data components.” The antecedent basis for the limitation is not clear. It is unclear whether “the artifact-removed physiological sensor data components” is referring to: a) all of “a plurality of artifact-removed physiological sensor data components” recited in claim 1; b) some of “a plurality of artifact-removed physiological sensor data components” recited in claim 1; c) “at least two of the artifact-removed physiological sensor data components of highest component amplitudes” recited in claim 1; d) artifact-removed physiological sensor data components; or e) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “artifact-removed physiological sensor data components.”
Claim 12 recites the limitation “an emitter unit, which comprises at least one emitter, which is configured to emit electromagnetic radiation at a sensed region of the subject of interest in at least one spectral channel that allows ascertaining physiological sensor data comprising a heart beat component.” It is unclear how at least one spectral channel allows ascertaining, or making certain, physiological sensor data comprising a heart beat component. Claim 13 inherits the deficiency by the nature of its dependency on claim 12. For purposes of the examination, the limitation is being given its broadest reasonable interpretation as “an emitter unit, which comprises at least one emitter, which is configured to emit electromagnetic radiation at a sensed region of the subject of interest in at least one spectral channel that allows determining physiological sensor data comprising a heart beat component.”
Claim 12 recites the limitation “a sensor unit, which is configured to ascertain and provide at its output physiological sensor data that is indicative of an amount of electromagnetic radiation reflected from or transmitted through a sensed region of the subject of interest as a function of time in at least one spectral channel and that includes the heart beat component and at least one motion artifact component, and to ascertain motion sensor data that is indicative of a velocity or an acceleration of the sensed region as a function of time.” It is unclear how the sensor unit is configured to ascertain, or make certain, “physiological sensor data that is indicative of an amount of electromagnetic radiation reflected from or transmitted through a sensed region of the subject of interest as a function of time in at least one spectral channel and that includes the heart beat component and at least one motion artifact component.” Claim 13 inherits the deficiency by the nature of its dependency on claim 12. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a sensor unit, which is configured to determine and provide at its output physiological sensor data that is indicative of an amount of electromagnetic radiation reflected from or transmitted through a sensed region of the subject of interest as a function of time in at least one spectral channel and that includes the heart beat component and at least one motion artifact component, and to determine motion sensor data that is indicative of a velocity or an acceleration of the sensed region as a function of time.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US Patent No. 6361501) - hereinafter referred to as Amano - in view of Lee et al. (US Patent Pub No. 20030212336) - hereinafter referred to as Lee.
Regarding claim 1, Amano discloses a data processing device (at least Fig. 24: fifth embodiment) for determining heart rate information regarding a subject of interest (Col 34, lines 14-23) from time-dependent sensor data (at least Fig. 25) that includes physiological sensor data comprising a heart beat component and at least one motion artifact component (Col 42, line 61 - Col 43, line 20: pulse waveform MH effected by body motion; Fig. 15), and that further includes motion sensor data, which is indicative of a velocity or an acceleration of a sensed region of the subject of interest (Col 43, lines 21-50: body motion waveform TH ... subject lifts a cup with his hand and then returns it to its original position during pulse type detection; Fig. 15-16), the data processing device comprising:
a motion-artifact removal unit (Col 36, lines 44-49: control member comprising microcomputer for performing data processing), configured to receive the sensor data (Fig. 24: sensor unit 130 to wavelet transformer 10 and body motion component remover 19; Col 38, lines 34-38: pulse waveform MH is supplied to waveform shaping member 100 of wavelet transformer 10), to apply a motion-artifact-removal algorithm to the physiological sensor data using the motion sensor data (Fig. 24: body motion component remover 19; Col 47, lines 17-26: generate pulse wave data TBD from which body components have been removed) and to provide artifact-removed physiological sensor data (Fig 24: pulse wave data TBD/pulse waveform TMH; Col 48, lines 13-27: pulse waveform TMH from which body motion components have been removed is obtained);
a reconstruction unit (Col 36, lines 44-49: control member comprising microcomputer for performing data processing), configured to receive the artifact-removed physiological sensor data (Fig. 24: inverse wavelet transformer 20 to pulse type data determining member 22; Col 48, lines 28-30) and to decompose the artifact-removed physiological sensor data into a plurality of artifact-removed physiological sensor data components with associated component amplitudes (Fig. 24: pulse type data determining member 22; Col 48, lines 28-53: extract peak information, i.e., information relating to each of the max and min points; Fig. 25), and to provide reconstructed heart beat component data as a combination of a component subset of at least two of the artifact-removed physiological sensor data components of highest component amplitudes (Col 51, lines 23-46: pulse waveform partitioning processing: information corresponding to waveform of a single beat based on peaks P1, P2, ...; Col 51, lines 47-67: extraction of waveform parameters: calculate each waveform parameter by referencing each peak information corresponding to pulse wave of one beat); and
a beat analysis unit (Fig. 26: microcomputer 181), configured to receive the reconstructed heart beat component data (Col 51, lines 65-67: each waveform data stored in buffer memory inside microcomputer; Fig. 29: Start to S302 and Col 52, lines 1-5 and 27-32), to determine an interval from the heart beat component data as the heart rate information (Fig. 29: S302; Col 52, lines 6-35: calculate waveform width of main wave: time intervals for points Qa,Qb determined; Fig. 25), and to provide a heart rate information signal based on the determined heart rate information (Col 52, line 36 - Col 53, line 18: type of pulse specified based on waveform parameters; Col 46, lines 49-50: display a phase by pulse type).
	Amano does not disclose:
determining an interbeat interval from the heart beat component data as the heart rate information.
	In related art of determining a heart rate information, Lee, however, discloses:
determining an interbeat interval from heart beat component data as a heart rate information (Fig. 6 and [0077]: mean interbeat interval estimating part 79 estimates mean interbeat interval after noise has been removed; [0101]-[0102]; Fig. 17), and providing a heart rate information signal based on the determined heart rate information ([0110]-[0112]: optimal heartbeat sequence selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Amano to function as claimed, since a data processing device configured to provide artifact-removed physiological sensor data to reconstruct heart beat component and determining a heart rate information from the reconstructed heart beat component and providing a heart rate information signal was well known in the art, as taught by Amano and Lee, and determining an interbeat interval from heart beat component data as a heart rate information and providing a heart rate information signal based on the determined heart rate information was well known in the art, as taught by Lee. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “detecting (and) determining an optimal heartbeat sequence or mean heart rate from candidate heartbeat sequences,” as taught by Lee ([0020]). 
Regarding claim 14, Examiner notes that the claimed method is directed to method of using the apparatus disclosed in claim 1. Claim 14 is therefore made obvious by the teachings discussed above mutatis mutandis.  
Regarding claim 15, Examiner notes that the claimed non-transitory computer readable medium comprises computer executable instructions that automate the apparatus or the method of claims 1 and 14, respectively. Claim 15 is thus rejected in a similar manner as discussed above for claims 1 and 14, since it has been held that automating a process would be obvious to one of ordinary skill in the art at the time of invention to increase efficiency.
Regarding claim 2, Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano does not disclose:
the data processing device is further configured to determining from the motion sensor data or to receive a motion level indicator indicative of whether a motion level derived from a current amount of velocity or acceleration of the sensed region of the subject of interest exceeds a predetermined motion level threshold; and
wherein the beat analysis unit is further arranged and configured only as long as according to the motion level indicator the motion level does not exceed a predetermined motion level threshold, to receive the physiological sensor data and to determine the interbeat interval from only the physiological sensor data.
	In related art of determining a heart rate information, Lee, however, discloses:
determining from motion sensor data or to receive a motion level indicator indicative of whether a motion level derived from a current amount of velocity or acceleration of sensed region of subject of interest exceeds a predetermined motion level threshold (Fig. 3-4: motion artifact level determination unit 50; [0053]; [0058]: recognize level of motion artifact is within or beyond an allowable range); and
receiving physiological sensor data ([0053]: output the filtered PPG signal to the heartbeat detection unit only when the motion artifacts are equal to or lower than a predetermined threshold) and determining an interbeat interval from only the physiological sensor data (Fig. 3-5: heartbeat detecting unit 70 and [0059]: heartbeat detection unit 70 in Fig. 5; Fig. 6 and [0077]: mean interbeat interval estimating part 79 estimates mean interbeat interval) when the motion level indicator the motion level does not exceed a predetermined motion level threshold ([0053]: when the motion artifacts are equal to or lower than a predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Amano in view of Lee to function as claimed, since a data processing device applying a motion artifact removal algorithm to physiological sensor data to determine a heart rate information was well known in the art, as taught by Amano and Lee, and determining whether a motion level exceeds a threshold and determining interbeat interval from physiological sensor data when the motion level does not exceed the threshold was well known in the art, as taught by Lee. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “recognize[s] that the level of the motion artifact is beyond an allowable range,” as taught by Lee ([0058]). 
Regarding claim 5, Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano further discloses:
receive the time dependent motion sensor data at least partly in form of acceleration data provided by an accelerometer (Col 43, lines 21-23: body motion waveform TH detected by acceleration sensor 21; Fig. 16B).
Regarding claim 6, Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano further discloses:
structuring the time-dependent sensor data into frames containing sensor data pertaining to predetermined time spans (Fig. 16A-B: Ta, Tb, … Tf; Col 48, lines 16-19),
wherein the motion-artifact removal unit is configured to apply the motion-artifact-removal algorithm to the physiological sensor data on a frame-by-frame basis (Fig. 23: t1-t8 and Col 48, lines 19-27), and
wherein the reconstruction unit is configured to decompose the artifact-removed physiological sensor data (Fig. 24: pulse type data determining member 22; Col 48, lines 28-53: extract peak information, i.e., information relating to each of the max and min points; Fig. 25), and to combine the component subset of the at least two of the artifact-removed physiological sensor data components on a frame-by-frame basis (Col 51, lines 23-46: pulse waveform partitioning processing: information corresponding to waveform of a single beat based on peaks P1, P2, ...; Col 51, lines 47-67: extraction of waveform parameters: t.1-t.6 calculated based on difference in waveform addresses between each of the corresponding peaks).
Regarding claim 7, Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano further discloses:
adapting a total number of the artifact-removed physiological sensor data components forming the modeling component subset in accordance with at least one predetermined adaptation control criterion (Fig. 25: example of pulse wave data TMH from which body motion components have been removed for one beat; Col 52, lines 6-22: pulse waveform is formed of a main wave, a tidal wave which follows the main wave, a dicrotic notch, and an overlap wave).
	It is noted that a broadest reasonable interpretation without importing from the specification has been given to “at least one predetermined adaption control criterion” to include Amano’s example pulse wave data for one beat including waveform peaks P1-P5.
Regarding claim 8, Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano further discloses:
the motion-artifact removal unit is configured to decompose the motion sensor data into at least two components of decomposed motion sensor data (Fig. 15: second wavelet transformer 10B;  Col 43, lines 21-26; Col 38, line 30 - Col 39, line 7: waveform shaping member generate control signal CS and clock CK), to determine, based on the at least two components of decomposed motion sensor data, at least two different sets of motion reference data (Col 39, lines 8-63: analyzed pulse wave data MKD (body wave data TKD) is segregated into different frequency regions), and to combine the physiological sensor data and the sets of motion reference data so as to provide the artifact-removed physiological sensor data (pulse wave data TBD; Col 46, lines 30-48: frequency regions of pulse waveform MH which are less than specified frequency region, pulse wave data TBD from which body motion components have been removed are generated).
Regarding claim 12, Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano further discloses an apparatus (Fig. 2) for determining heart rate information regarding a subject of interest (Col 34, lines 14-23), the apparatus comprising:
an emitter unit, which comprises at least one emitter (LED 32 of pulse wave detection sensor unit 130), which is configured to emit electromagnetic radiation at a sensed region of the subject of interest in at least one spectral channel that allows ascertaining physiological sensor data comprising a heart beat component (Col 36, line 56 - Col 37, line 40: emitted light spectrum of blue LED has a peak at 450 nm for detecting changes in blood volume for pulse wave), and
a sensor unit (Col 36, lines 44-49: microcomputer for performing data processing), which is configured to ascertain and provide at its output  physiological sensor data that is indicative of an amount of electromagnetic radiation reflected from or transmitted through a sensed region of the subject of interest as a function of time in at least one spectral channel (Col 36, line 56 - Col 37, line 40; Fig. 4 and Col 37, line 41 - Col 38, line 7: pulse waveform MH output from pulse wave detection sensor unit 130 for time-frequency analysis for capturing signal on both time and frequency basis) and that includes the heart beat component and at least one motion artifact component (Col 42, line 61 - Col 43, line 20; Fig. 15), and to ascertain motion sensor data that is indicative of a velocity or an acceleration of the sensed region as a function of time (Col 43, lines 21-50: body motion waveform TH detected by acceleration sensor 21 ... subject lifts a cup with his hand and then returns it to its original position during pulse type detection; Fig. 15-16).
Regarding claim 13,  Amano in view of Lee discloses all limitations of claim 12, as discussed above, and Amano further discloses:
the sensor unit comprises an accelerometer (acceleration sensor 21; Col 43, lines 8-12), which is arranged and configured to provide the motion sensor data in form of accelerometer data (Col 43, lines 21-33: body motion waveform TH detected by acceleration sensor 21 and supplied to wavelet transformer 10B; Fig. 15-16).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Lee as applied to claim 1 above, and further in view of Loseu et al. (US Patent Pub No. 20140213863) - hereinafter referred to as Loseu.
Regarding claims 3 and 4, Amano in view of Lee discloses all limitations of claim 12, as discussed above, and Amano does not disclose:
receiving the physiological sensor data in form of PPG data, which is indicative of an amount of electromagnetic radiation reflected from or transmitted through the sensed region of the subject of interest as a function of time in at least one first spectral channel that is sensitive to blood volume variations in the sensed region (claims 3-4); and
receiving the time dependent motion sensor data at least partly in form of optical motion sensor data, which is indicative of an amount of electromagnetic radiation reflected from or transmitted through the sensed region of the subject of interest as a function of time in at least one further spectral channel that is not sensitive to blood volume variations in the sensed region (claim 4).
	In related art of determining a heart rate information, Loseu, however, discloses:
receiving physiological sensor data in form of PPG data ([0021]: primary LED of PPG sensor component 104), which is indicative of an amount of electromagnetic radiation reflected from or transmitted through the sensed region of the subject of interest as a function of time in at least one first spectral channel that is sensitive to blood volume variations in the sensed region ( [0021]: primary LED is arranged to pass light through a blood vessel in the wrist for PPG signal generation; Fig. 11 and [0046]), and
receiving time dependent motion sensor data at least partly in form of optical motion sensor data ([0021]: secondary LED of PPG sensor component 104), which is indicative of an amount of electromagnetic radiation reflected from or transmitted through the sensed region of the subject of interest as a function of time in at least one further spectral channel that is not sensitive to blood volume variations in the sensed region ([0045]: light of LED drive at a lower current than that used to capture PPG signal will not penetrate skin to the same extent as the light of an LED drive at “normal” current level; Fig. 11 and [0046]).
	It is noted that one of ordinary skill in the art would recognize that Loseu’s secondary LED of PPG sensor component 104 would not be sensitive to blood volume variations because the light from the secondary LED would not pass through the epidermis to reach a blood vessel that it would not be sensitive to blood volume variations (see at least Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amano in view of Lee to function as claimed, since a device processing device configured to determine artifact-removed physiological sensor data and determine a heart rate information based on the artifact-removed physiological sensor data was well known in the art, as taught by Amano, Lee, and Loseu, and receiving physiological sensor data in form of PPG data and motion sensor data in form of optical motion sensor data was well known in the art, as taught by Loseu . One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “tolerate some degree of relative displacement of the PPG sensor (using a single PPG sensor),” as taught by Loseu ([0018]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Lee as applied to claim 8 above, and further in view of Zhang et al. (Zhang et al. (2015). TROIKA: A General Framework for Heart Rate Monitoring Using Wrist-Type Photoplethysmographic Signals During Intensive Physical Exericse. IEEE Transactions on Biomedical Engineer, 62(2): 522-531; applicant provided) - hereinafter referred to as Zhang (2014).
Regarding 9,  Amano in view of Lee discloses all limitations of claim 8, as discussed above, and Amano in view of Lee does not disclose:
the motion-artifact removal unit is configured to decompose the motion sensor data into the at least two components of decomposed motion sensor data using a singular spectrum analysis algorithm.
	In related art of determining a heart rate information, Zhang (2014), however, discloses:
decomposing motion sensor data into at least two components of decomposed motion sensor data using a singular spectrum analysis algorithm (pg. 525-526: III.A. Signal Decomposition: calculate spectrum of each channel of acceleration data from which dominant frequencies are determined using singular spectrum analysis (SSA)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Amano in view of Lee to function as claimed, since a data processing device configured to apply a motion artifact removal algorithm to physiological sensor data to determine a heart rate information was well known in the art, as taught by Amano, Lee, and Zhang (2014), and decomposing motion sensor data into at least two components of decomposed motion data using a singular spectrum analysis algorithm was well known in the art, as taught by Zhang (2014). One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “decompose[s] a time series into oscillatory components and noise,” as taught by Zhang (2014, pg. 525).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Lee as applied to claim 1 above, and further in view of Zhang (Zhang. (2014). Heart Rate Monitoring from Wrist-Type Photoplethysmographic (PPG) Signals During Intensive Physical Exercise. GlobalSIP 20).
Regarding claims 10-11,  Amano in view of Lee discloses all limitations of claim 1, as discussed above, and Amano in view of Lee does not disclose:
the reconstruction unit is configured to decompose the artifact-removed physiological sensor data into the plurality of artifact-removed physiological sensor data components using a singular spectrum analysis algorithm (claims 10-11); and
the reconstruction unit is configured to determine eigenvalues and eigenvectors of a covariance matrix pertaining to a trajectory matrix, which has column vectors of artifact-removed physiological sensor data samples of a time frame of predetermined length, and to project the trajectory matrix onto the eigenvectors so as to determine the artifact-removed physiological sensor data components and their associated component amplitudes (claim 11).
	In related art of determining a heart rate information, Zhang (2015), however, discloses:
decomposing artifact-removed physiological sensor data into plurality of artifact-removed physiological sensor data components using a singular spectrum analysis algorithm (pg. 699: III. Singular Spectrum Analysis. SSA is a signal decomposition method, which decomposes a times series into oscillatory components and noise; pg. 700: IV. B. SSA: SSA used to remove MA (motion artifact) components);
determining eigenvalues and eigenvectors of a covariance matrix pertaining to a trajectory matrix (pg. 699: III. Singular Spectrum Analysis: L-trajectory matrix is decomposed by SVD into singular value and singular vectors), which has column vectors of artifact-removed physiological sensor data samples of a time frame of predetermined length (pg. 699: III. Singular Spectrum Analysis: time series y is mapped into L-trajectory matrix; pg. 700: IV. B. SSA: SSA used to remove MA (motion artifact) components), and projecting the trajectory matrix onto the eigenvectors so as to determine the artifact-removed physiological sensor data components and their associated component amplitudes (pg. 699: III. Singular Spectrum Analysis: reconstruct time series yp with length of M).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Amano in view of Lee to function as claimed, since a data processing device applying a motion artifact removal algorithm to physiological sensor data to determine a heart rate information was well known in the art, as taught by Amano, Lee, and Zhang (2015), and at least decomposing artifact-removed physiologic sensor data using a singular spectrum analysis was well known in the art, as taught by Zhang (2015). One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “remove MA (motion artifact) components in the frequency band from 0.4 Hz to 7 Hz. This can further sparsify the spectrum coefficients (of PGG spectra) when using the SSR-based spectrum method,” as taught by Zhang (2015, pg. 700).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vetter et al. (US Patent Pub No. 20030065269) discloses estimating heart rate using inter-beat extraction in deriving motion-artifact removed pulse information (see at least Fig. 4 and [0056]).
Salehizadeh et al. (Salehizadeh et al. (2014). Photoplethysmograph Signal Reconstruction based on a Novel Motion Artifact Detection-Reduction Approach. Part II: Motion and Noise Artifact Removal. Annals of Biomedical Engineering, 42(11): 2251-2263. doi: 10.1007/s10439-014-1030-8.) discloses using singular spectrum analysis in PPG signal reconstruction in detecting and removing motion artifact (see at least Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793